Citation Nr: 1307999	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-44 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1969.  He received various decorations evidencing combat, including the Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a claim for a TDIU rating.  

In January 2012, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are post-traumatic stress disorder (PTSD) (rated 70 percent) and residuals of a right ankle fracture (rated 10 percent).  The combined disability rating is 70 percent.  

2.  The Veteran's service-connected disabilities are of such severity so as to preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal as to the issue of entitlement to a TDIU rating.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a) (2011), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran's service connected disabilities are PTSD (rated 70 percent) and residuals of a right ankle fracture (rated 10 percent).  The combined disability rating is 70 percent.  Thus, the Veteran satisfies the percent rating standards for a TDIU rating under 38 C.F.R. § 4.16(a).  

The remaining question is whether the Veteran is unemployable due to his service-connected disabilities alone, taking into consideration his educational and occupational background.  The Veteran completed the eighth grade.  The Veteran reports that he last worked full-time in 2006.  He indicates that he worked as a self-employed subcontractor and that he installed windows for seven to eight years.  He also states that he performed odd jobs for homeowners.  The Veteran maintains that he was fired from his job installing windows because he was making too many mistakes due to concentration problems caused by his service-connected PTSD.  He essentially contends that his service-connected disabilities, to specifically include his service-connected PTSD, prevent gainful employment, warranting a TDIU rating.  

VA treatment records, including an examination report and a social worker statement, dated from August 2008 to February 2010 show that the Veteran was treated for numerous disorders, including his service-connected PTSD and residuals of a right ankle fracture.  

A January 2009 VA psychiatric examination report and a February 2010 statement from a VA social worker both specifically include opinions that address the Veteran's unemployability.  

A January 2009 VA psychiatric examination report noted that the Veteran's claims file was reviewed.  The Veteran reported, as to his employment history, that he had been unemployed since 2006.  He stated that he had installed windows for seven to eight years.  The Veteran indicated that he used to help his wife once in a while with her pool supply store, but that he was not currently working mainly because of a back disability.  There was a notation that the Veteran did not contend that his unemployability was due to his service-connected PTSD.  

The diagnosis was PTSD, with depression, chronic and severe.  A Global Assessment of Functioning (GAF) score of 45 was assigned.  The examiner reported that when the Veteran's depression was factored in, his GAF score was lowered to 40.  The examiner stated that the Veteran's PTSD symptoms appeared to be severe and that he was also struggling with depression.  The examiner reported that the Veteran used to get angry with supervisors and that he would quit his jobs.  The examiner stated that the Veteran had worked at twenty-five to thirty different jobs since his military discharge.  It was noted that the Veteran used to drink heavily.  The examiner indicated that the Veteran was distant from his wife and that he was estranged from various family relationships.  The examiner stated that the Veteran was not social at all and that he would spend his day sitting at home.  The examiner remarked that the Veteran was depressed enough that he was not managing his personal hygiene on a daily basis.  The examiner indicated that the Veteran's PTSD was responsible for his anger and arguments, as well as for his lack of stress tolerance with jobs, his social detachment, and his social estrangement.  

The examiner reported that the Veteran used to have a drinking problem, but that his drinking appeared to be in remission.  The examiner stated that the Veteran was struggling with depression which accounted for symptoms including poor memory and concentration; crying spells; feelings of anger; feelings of hopelessness; procrastination; lack of interest in activities; a decreased libido; low energy; social withdrawal, and a neglect of daily hygiene.  The examiner maintained that the Veteran's prognosis was fair and that he reported minimal benefit from his treatment suggesting that progress would be limited at best.  

The examiner indicated that the Veteran did not have total occupational and social impairment due to his PTSD signs and symptoms.  The examiner commented that the Veteran's PTSD signs and symptoms did result in deficiencies in areas such as judgment, thinking, family relations, work, mood, or school.  The examiner specifically indicated that the Veteran had deficiencies in thinking because he could not concentrate, and that he had deficiencies in family relations because he argued with his son-in-law and had no social connections.  As to deficiencies in work, the examiner reported that the Veteran had been involved in numerous jobs over the years, but that his tolerance was so limited that he would quit many of those jobs.  The examiner stated that the Veteran's mood was depressed, irritable, and tearful.  

A February 2010 statement from a VA social worker indicated that he had been the Veteran's therapist, both for group and individual therapy, since April 2006.  It was his clinical opinion that the Veteran was unemployable due to the combination of his problems of physical health and his chronic symptoms of PTSD.  The social worker indicated that the symptoms that currently most impeded the Veteran's ability to function in an employment setting were insomnia, frequent nightmares, intrusive thoughts, high anxiety, an intense need for solitude, impatience, and irritability.  It was his opinion that the Veteran's current lifestyle imposed upon him all of the stress that he could tolerate.  It was noted that the Veteran spent much of his time in his home alone or in the company of his wife, with only occasionally other family members.  The social worker maintained that the Veteran had confined his life to such settings and to those relationships because he could not tolerate the stress of additional relationships or of being in public settings.  

The Veteran has completed the eighth grade and he reports that he last worked full-time in 2006.  He indicates that he has previously worked as a self-employed subcontractor and that he installed windows for seven to eight years.  The Veteran also reports that he has performed odd jobs for homeowners.  The examiner, pursuant to a January 2009 VA psychiatric examination, reported that the Veteran used to get angry with supervisors, that he would quit his jobs, and that he had worked at twenty-five to thirty different jobs since his military discharge.  Additionally, the examiner specifically commented that the Veteran's PTSD was responsible for his anger and arguments, as well as for his lack of stress tolerance with jobs, his social detachment, and his social estrangement.  The examiner further maintained that the Veteran suffered deficiencies in many areas, including work.  The examiner stated that the Veteran's tolerance was so limited that he had to quit numerous jobs over the years.  The examiner also specifically reported that the Veteran could not concentrate.  The VA examiner did note that the Veteran reported that he was not currently working mainly because of his back.  However, in a subsequent October 2010 VA Form 9, the Veteran reported that he never mentioned that he was unable to work due to his back.  The Veteran has also repeatedly maintained that his concentration problems due to his service-connected PTSD have caused him to be unemployable.  

Further, a VA social worker specifically commented that it was his clinical opinion that the Veteran was unemployable due to the combination of his problems of physical health and his chronic symptoms of PTSD.  Although the social worker indicated that the Veteran's physical problems and his PTSD caused him to be unemployable, the social worker stated that the symptoms that most impeded the Veteran's ability to function in an employment setting were insomnia, frequent nightmares, intrusive thoughts, high anxiety, an intense need for solitude, impatience, and irritability, which are essentially symptoms of the Veteran's service-connected PTSD, and not physical symptoms.  

Based upon the foregoing, the Board concludes that the Veteran's service-connected disabilities alone, to specifically include his service-connected PTSD, have rendered him unable to secure or follow a substantially gainful occupation.  Accordingly, a TDIU rating is warranted.  


ORDER

A total disability rating based on individual unemployability (TDIU rating)  
is granted.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


